Citation Nr: 0126615	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  95-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed on either a direct basis or as secondary to use of 
medication prescribed for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1986, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Houston, Texas RO, which denied service connection for 
diabetes mellitus.  The veteran perfected an appeal with the 
Board. In 1997, the claims file was transferred to the RO in 
Newark, New Jersey. 

In May 1999, the veteran testified at a hearing before the 
undersigned Board Member in Washington, D.C.  A transcript of 
this hearing is of record.  In August 1999, the Board 
remanded the matter on appeal to the RO for additional 
development.  

As a preliminary matter, the Board notes that effective July 
9, 2001, Type 2 diabetes was added to the list of diseases 
for which the Secretary has determined that a positive 
relationship with exposure to herbicides exists.  See 66 Fed. 
Reg. 23166-23169 (May 8, 2001); see also 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307, 3.309 (2001).  In an 
October 3, 2001 rating decision, the RO granted the veteran 
service connection for diabetes mellitus, secondary to 
presumed Agent Orange exposure during the veteran's Vietnam 
service, effective July 9, 2001.  Under certain 
circumstances, such action may constitute a complete grant of 
the benefits sought on appeal.  Here, however, favorable 
resolution of the veteran's claim for service connection on 
either a direct or secondary basis (the matter pending on 
appeal) could conceivably result in a grant of service 
connection from a date earlier than the effective date of the 
change in law upon which service connection, based on 
presumed Agent Orange exposure, has been granted.  Under 
these circumstances, then, the matter on appeal remains in 
appellate status.

Lastly, the Board notes that during the pendency of this 
appeal, in October 1999, the veteran submitted a claim for an 
increased rating for his service-connected hypertension.  As 
it does not appear that this claim has been adjudicated by 
the RO, it is not properly before the Board, and is, 
therefore, referred to the RO for appropriate action.  


REMAND

The veteran contends that the RO erred by failing to grant 
direct service connection for diabetes mellitus, or as 
secondary to the use of medication prescribed for service-
connected hypertension, prior to July 9, 2001.  

In the August 1999 remand, the Board directed the RO to 
obtain all outstanding treatment records to specifically 
include records from the Wilford Hall United States Air Force 
Medical Center (Wilford Hall), from any VA or other service 
department facility, especially in or around the New Jersey 
area, and from any other facility or source identified by the 
veteran.  Thereafter, the RO was to arrange for the veteran 
to undergo a VA examination to determine the current nature, 
etiology, and extent of the veteran's diabetes mellitus.  
Specifically, the examiner was to provide an opinion as to 
whether it is at least as likely as not that the veteran's 
diabetes mellitus was related to complaints, findings, 
diagnosis or treatment noted during service, to specifically 
include the veteran's use of hydrochlorothiazide (HCZT) for 
the treatment of his service-connected hypertension.  
Furthermore, if the examiner found no etiological 
relationship, he or she was to state whether the service-
connected hypertension, or treatment therefore, aggravated 
the veteran's diabetes mellitus, and, if so, the level of 
disability that is attributable to such aggravation.

While the Board acknowledges the RO's compliance in obtaining 
treatment records specified by the Board and scheduling the 
veteran for an appropriate VA examination, it appears that 
the examiner's opinion as to the nature and etiology of the 
veteran's diabetes mellitus was insufficient.  Even though 
the examiner stated that the veteran was diagnosed only with 
hypertension in service, that hypertension did not cause 
diabetes mellitus, and that HCZT did not cause the veteran's 
diabetes mellitus, the examiner did not fully address all 
questions posed by the Board.  Specifically, the examiner did 
not comment upon whether the veteran's current diabetes 
mellitus is related to any complaints, findings or treatment 
of any disability noted in service or whether the veteran's 
service-connected hypertension, or any treatment therefore, 
has aggravated the veteran's diabetes mellitus.

A remand by the Board or the Court confers on the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Board 
itself errs when it fails to ensure compliance.  Id.  

The Board regrets the additional delay in this case.  
However, in view of the deficiency of the medical opinion 
previously requested by the Board, pursuant to Stegall, 
another remand is required.

The Board finds that it would be helpful to have the 
physician who renders the requested opinion comment upon the 
significance, in this case, of the medical treatise evidence 
provided by the veteran in support of his claim.  The 
appellant is hereby advised that failure to report to any VA 
examination scheduled in connection with this remand, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  
Moreover, if the appellant fails to report to any scheduled 
examination, the RO should obtain and associate with the 
record any notice(s) of the examination(s) sent to the 
appellant.  

On remand, the RO should also obtain any additional 
outstanding pertinent medical records.  In this regard, the 
Board notes that, during the prior remand, the RO requested 
treatment records from Dr. Raghu V. Ballal, after the veteran 
indicated that he had received treatment by Dr. Ballal and 
signed a waiver to permit the RO to obtain such records.  
While the Board acknowledges receipt of clinical laboratory 
results from Dr. Ballal and a letter from Dr. Kevin Healey to 
Dr. Ballal, there are no specific treatment records from Dr. 
Ballal.  The RO should make further inquiry to as to the 
existence of actual treatment records from Dr. Ballal, as 
well as obtain these and any other pertinent outstanding 
medical records, to ensure that the record is complete.  

Finally, the Board notes that, on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duties to 
assist and to notify a claimant in connection with his/her 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Clearly, the Act has rendered the Board's prior references to 
well-grounded claim criteria as obsolete.  That 
notwithstanding, the Board finds that the development 
directives in this case are consistent with the duties 
imposed by the Act.  However, the actions identified herein 
do not relieve the RO of the responsibility to ensure that 
the Act has fully been complied with.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claim on the merits. 

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO must obtain and associate with 
the claims file all outstanding records 
of pertinent medical examination and 
treatment of the veteran from Dr. Ballal.  
The RO should also obtain (or assist the 
veteran in obtaining) pertinent medical 
records from any other identified 
source(s) or facility(ies).  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be noted in the claims file, and 
the veteran and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other pertinent records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.  

2.  Thereafter, once all outstanding 
treatment records have been associated 
with the claims file, the RO should 
forward the veterans claims file to H. 
Choi, M.D., the physician who conducted 
the January 2000 VA examination, for a 
supplemental opinion.  While, admittedly, 
diabetes was not diagnosed in service, 
the physician should offer an opinion 
addressing whether it is as least as 
likely as not that there were medical 
indications of the condition in service.  
In addressing this question, the examiner 
must comment upon the relationship, if 
any, between current diabetes mellitus 
and any complaints, findings or treatment 
of any disability noted in service.  
Furthermore, the examiner is to provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
service-connected hypertension, or any 
treatment therefore, has aggravated the 
veteran's diabetes mellitus, and, if so, 
the extent of additional disability that 
is attributable to such aggravation.  The 
physician's report must also include 
discussion of the significance of the 
medical treatise reports (submitted by 
the veteran) to the veteran's individual 
circumstances and diagnosis of diabetes 
mellitus.  The complete rationale for 
each conclusion reached in the 
supplemental opinion (to include citation 
to specific evidence of record and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.  

If Dr. Choi is unavailable, unable to 
render this opinion without conducting an 
additional examination, or an examination 
is otherwise deemed appropriate, the RO 
should arrange for the veteran to undergo 
further VA examination.  Such examination 
should be conducted consistent with the 
directives set forth in the August 1999 
remand and the directives noted above (to 
include comment upon the significance, in 
this case, of the medical treatise 
evidence submitted by the veteran in 
connection with the claim on appeal) .  
Review of the veteran's pertinent medical 
history should include any additional 
evidence added to the claims file in 
connection with this remand. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

5.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for diabetes 
mellitus, on a direct or secondary basis, 
in light of all pertinent evidence and 
legal authority.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans ' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




